Smith, J.,
delivered the opinion of the court.
The doctrine of laches was recently restated by us in the case of Comans v. Tapley, 57 South. 567; but it is immaterial whether the facts in this case bring it within the rule there announced, for the reason that the right or privilege of appellees “to the use of their corporate name and the incidental right to the designation Knight of Pythias and the use of emblems, insignia, etc., appropriate to the order,” is claimed by “virtue of the authority to incorporate conferred by the general incorporation act of May 5, 1870, enacted by Congress,” and consequently present for our determination a question reviewable by the Supreme Court of the United States, and therefore we are bound by the decision of that court, rendered June 10, 1912, in Creswill v. Knights of Pythias, etc., 225 U. S. -, 32 Sup. Ct. 822, 57 L. Ed.-; Hill v. State, 89 Miss. 26. 42 South. 380.
In so far as they affect the right of appellees to the use of their corporate name, insignia, emblems, etc., the facts in that case and the one at bar are practically identical, and the court there held that, conceding that appellant’s order originally had the right to the exclusive use of this name, insignia, emblems, etc., such right had become lost by reason of its laches, reversing the Supreme Court of the state of Georgia, which had held the contrary.

Affirmedl.